UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4231


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL ANTONIO HARRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Terrence W. Boyle,
District Judge. (4:13-cr-00052-BO-1)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dhamian A. Blue, BLUE STEPHENS & FELLERS LLP, Raleigh, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Antonio Harris pled guilty to possession with

intent to distribute a quantity of cocaine and was sentenced to

180 months of imprisonment.                On appeal, counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

there are no meritorious grounds for appeal, but raising the

following issues:         (1) whether Harris’ arraignment complied with

Fed. R. Crim. P. 11; (2) whether the sentencing court properly

applied the career offender enhancement to Harris’ sentence; and

(3) whether the district court imposed a reasonable sentence.

For the reasons that follow, we affirm.

            First, our review of Harris’ plea hearing reveals that

he knowingly and voluntarily pled guilty and that the proceeding

was    generally         conducted        in       compliance       with        Rule     11.

Accordingly, we find no reversible error.                     See United States v.

Martinez, 277 F.3d 517, 525-26 (4th Cir. 2002) (noting that when

a   defendant     does    not     seek    to       withdraw   his    guilty       plea   or

otherwise preserve any allegation of Rule 11 error, this court

reviews his plea colloquy for plain error).

            Harris’       second    and     third      issues    allege         sentencing

error,    which   we     review    for    reasonableness        using      an    abuse   of

discretion standard.            Gall v. United States, 552 U.S. 38, 51

(2007).     The    court     first       reviews      for   significant         procedural

error, and if the sentence is free from such error, we then

                                               2
consider substantive reasonableness.                            Id. at 51.               Procedural

error includes improperly calculating the Sentencing Guidelines

range, treating the Guidelines range as mandatory, failing to

consider the 18 U.S.C. § 3553(a) (2012) factors, and failing to

adequately explain the selected sentence.                               Id.      To adequately

explain      the     sentence,          the      district            court     must          make     an

individualized        assessment        by      applying        the     relevant         §    3553(a)

factors to specific circumstances of the case.                                United States v.

Carter,      564     F.3d   325,        328     (4th      Cir.        2009).          Substantive

reasonableness is determined by considering the totality of the

circumstances,        and       if   the      sentence          is    within     the         properly

calculated Guidelines range, this court applies a presumption of

reasonableness.         United States v. Strieper, 666 F.3d 288, 295

(4th Cir. 2012).

              We find no error in the district court’s imposition of

a   career    offender      enhancement,             as    our       review    of     the      record

reveals    that      Harris      had    at      least     two        prior    qualifying            drug

convictions needed for the enhancement.                                See U.S. Sentencing

Guidelines     Manual       §    4B1.1(a)       (2013).              Moreover,      we       find    the

sentence      was     reasonable           as    it       was        within    the       correctly

calculated advisory Guidelines range of 155-188 months and was

imposed      after    the       court    expressly          considered          the       § 3553(a)

sentencing factors.             Strieper, 666 F.3d at 295.



                                                 3
            In accordance with Anders, we have reviewed the record

in this case, including the issues raised in Harris’ pro se

supplemental brief, and have found no meritorious issues for

appeal.     We therefore affirm Harris’ conviction and sentence.

This court requires that counsel inform Harris, in writing, of

the right to petition the Supreme Court of the United States for

further review.      If Harris requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Harris.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                     4